DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: proper antecedent basis should be provided in the specification for the teaching of a rigid body, as now recited in claims 1, 13 and 27. No new matter should be entered into the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 13-14, 16-19, 22-24 and 27 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             With respect to claims 1 and 27, claims are indefinite because they are drafted in such a way that it is not clear whether they are drawn to the sub-combination of a liner element or to the combination of a liner element and a vertical grinding mill. For example, only, and with reference to claim 1, lines 1 and 2 thereof recite “a liner element for lining a vertical grinding mill agitator…”, indicating that what is claimed is the sub-combination of a liner element. Note also the phrase “the liner element comprising” in line 3. On the other hand, portions of the claim recite limitations on the vertical grinding mill agitator or limitations that are dependent on the vertical grinding mill. These elements indicate that perhaps the applicant’s intention is to claim the vertical grinding mill agitator in combination with the liner element. All of the independent claims rejected under the aforementioned grounds contain the same defects. The examiner suggestion would be to replace the word “for” in line 1 with “configured”.
The recitation of “A grinding mill” in the preamble of claim 13, render the claims indefinite, since the preamble is conveying that claims are to a liner segment, but the body of the claim also include limitations to a vertical grinding mill. Therefore, it is unclear what apparatus applicant is intending to encompass. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 13-14, 19, 22-24 and 27 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 4232734, hereinafter DE’734.
DE’734 discloses in Figs. 1-3, a rigid liner element (2a) (suitable) for lining a vertical grinding mill agitator, the liner element comprising: one or more primary mounting portions 2 including mounting apertures (3) extending through the rigid body such that when the liner segment lines the vertical grinding mill agitator, the one or more primary mounting portions releasably mount the liner to a component/blade of a machine/agitator (note that in this application the screw correspond to a blade per se that the liner is attached to); and one or more secondary mounting portions (11, 12) configured to releasably mount one or more wear members (4) to the liner. DE’734 therefore discloses a liner segment (2a, 4) comprising said liner element. Additionally, DE’734 discloses a liner segment (2a, 4) (suitable) for a vertical grinding mill agitator, the liner segment comprising: a rigid body (2a) formed of a first material; a peripheral portion (4) formed of a second material that is different to the first material; and a mounting portion (3) for releasably mounting the liner to a shaft (not shown) of the agitator. DE’734 therefore discloses a wear member (4) (suitable) for the aforementioned liner segment. D2 therefore discloses an agitator (not shown) (suitable) for a vertical grinding mill comprising a plurality of the aforementioned liner segments (2a, 4) mounted to the support structure (not shown) see (abstract; pages 4-7 of the machine translation obtained from Espacenet; Fig. 1-2 provided by the applicant).
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.
In response to applicant's argument on pages 7-8 regarding the 112(b) rejection, the examiner would like to point out that the scope of the claims is still not clear. Therefore, the claims are finally rejected as set forth above.
Applicant's argument with respect to the NL’530 reference has been considered but is moot since rejection no longer relied on. 
In response to applicant's argument on page 12 that there is no teaching or suggestion that either the inner support element (2) or the wear protection segments (4) of DE'734 are releasably mounted to anything. With respect to the inner support element (2), DE'734 merely discloses that the inner support element (2) is fastened via fastening bolts, there is no teaching or suggestion that this fastening is 12NY-2382800Application No.: 16/957,041 Docket No.: 41585-20070.00releasable, the examiner would like to point out that attaching two structure together via a bolt/threaded pin is inherently releasable (one can un-screw or un-thread the bolt).
In response to applicant's argument on page 13 that DE'734 also entirely fails to teach or suggest that "one or more primary mounting portions releasably mount the liner element over the at least one blade", the examiner would like to point out that in DE'734, mounting portions are releasably mounted to the screw that correspond to a blade as also disclosed by the applicant (there is no additional blade has been thought by the applicant).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/           Primary Examiner, Art Unit 3725